DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Allowable Subject Matter
Claims 1-18 are allowed. The following is a statement of reasons for the allowance:
The prior art on record:
Prior art Iwamura et al. (Pub. No.: US 2014/0355756) teaches a search system that examines compounds for which a Tversky index is greater than or equal to a predetermined threshold value with respect to a fingerprint of a compound (referred to as a “query”) input at a searcher device. Specifically, the system examines how many compounds that are similar to the query are present in a database. At such time, a search is performed in a management device that manages the database while keeping the query secret. To realize this, according to the search system of the present embodiment, the management device performs calculations on encrypted values as they are by using a probabilistic cryptosystem having an additive homomorphic property. 
Prior art Coley et al. (NPL: Computer-Assisted Retrosynthesis Based on Molecular Similarity, ACS Cent. Sci. 2017, 3, 12, 1237–1245, Publication Date: November 16, 2017, IDS reference) identify a series of suitable reaction steps beginning from available starting materials in order to synthesize a target chemical compound. identifying the reaction site is only sufficient to propose synthons,29 or nonphysical fragments of precursors. Given one or more synthons resulting from a proposed retrosynthetic step, it is still necessary to propose specific functionalities to create synthetic equivalents (i.e., specify leaving groups).
Prior art Jin et al. (Pub. No.: US 2019/0007387) teaches obtaining a salt associated with the first username in a salt database. A first hashed credential is generated based on the first password and the first salt. The first hashed credential is transmitted to a set model server computer, wherein the set model 
However, none of cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims. Specifically, the cited prior art on record does not specifically disclose, teach or suggest as a whole the limitation “setting the target compound to a retron; performing a first retrosynthesis search on the retron to find a set of synthons; 
hashing each synthon of the set of synthons; comparing each hashed synthon to entries in a proprietary database, where the entries in the proprietary database are hashed using same hash algorithm; if the comparison succeeds, recording and/or displaying the synthon; and if the comparison fails, setting the set of synthons to the retron and repeating the performing, hashing, and comparing steps” including all the other limitation recited in the independent claims.
The limitations of the independent claims were searched, but did not result in any applicable prior art.  Each of the independent claims as a whole are clearly distinguished from the prior art, and thus allowed.  
Dependent claims 2-13 and 15-18 are also allowed for incorporating the allowable feature recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTOL-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437